Citation Nr: 1009319	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  10-00 002A	)	DATE
	)
	)

THE ISSUE

Whether a decision of the Board of Veterans' Appeals, which 
declined to reopen the claim of entitlement to service 
connection for residuals of a hysterectomy, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

(The claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the left 
fourth toe will be the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The moving party is a Veteran who had active service from 
August 1970 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the Veteran, received 
by the Board in July 2009 in which the moving party alleges 
CUE in a prior Board decision.

The Board notes that the Veteran previously filed a motion, 
received by the Board in January 2008 in which she alleged 
CUE in a Board decision issued on July 3, 1997, which 
determined that new and material evidence had not been 
presented with which to reopen a service connection claim for 
residuals of a hysterectomy.  That matter was addressed in a 
Board decision issued in January 2009.  In that decision, the 
Board concluded that the allegations of CUE in a Board 
decision of July 1997 did not meet the pleading requirements 
of 38 C.F.R. § 20.1404; as such the CUE motion was dismissed 
without prejudice, essentially permitting the subsequent 
refiling of a CUE motion.  

As pointed out by the Veteran's representative in the 
Informal Hearing Presentation dated in January 2010, it 
appears that the Veteran is attempting to file another CUE 
motion in an attempt to satisfy the pleading requirements.  
The representative requested that the Board review the matter 
of whether the moving party's CUE motion (received in July 
2009) is sufficiently pled.  Accordingly, the Board will 
address this matter herein.  


FINDINGS OF FACT

The Veteran's July 2009 motion for revision of a prior Board 
decision does not specify the date of the Board decision to 
which the motion relates.  It also does not set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, or why the result would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a Board decision based on clear and unmistakable error 
have not been met, the July 2009 motion must be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(a), (b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law contemplates VA's notice and duty to assist 
obligations in the context of claims for benefits.  The Court 
has held that, "as a matter of law, the VCAA is inapplicable 
to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 
(2002).

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging CUE is not pursuing a claim for 
benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  The 
provisions of 38 C.F.R. § 20.1411(d) specifically indicate 
that a Board CUE motion is not a claim for benefits subject 
to the requirements and duties associated with 38 U.S.C. 
§ 5107(a) (imposing a duty to assist).  Therefore, the Board 
will proceed with consideration of the motion.



								[Continued on Next 
Page]
Factual Background

A brief summary of the history of this case indicates that 
the Veteran's service treatment records (STRs) reflect that 
an ovarian cyst was removed in September 1971.  Service 
connection for excision, right ovarian cyst, was granted in a 
November 1982 rating decision.

In March 1983, the Veteran was treated for ovarian cysts 
which were found on both the right and left sides and were 
excised.  At that time, the Veteran also underwent surgery 
described as a total abdominal hysterectomy with bilateral 
salpingectomy.

In a June 1983 rating decision, service connection was denied 
for hysterectomy as the RO explained that the surgery was 
elective.  The Veteran was advised of that decision in June 
1983 and did not appeal it.

The Veteran filed to reopen the service connection claim for 
a total hysterectomy in November 1991, maintaining that the 
surgery was not elective, but was necessary to resolve a 
chronic service-connected cyst condition.  The denial of the 
claim was continued in a January 1992 rating decision, on the 
basis that new and material evidence had not been received.  
That determination was appealed and the claim was remanded by 
the Board in June 1995.

Prior to reaching the Board again in July 1997, additional 
evidence was received for the record which included a VA 
medical opinion dated in July 1995 indicating that the May 
1983 hysterectomy was necessary to relieve a painful pelvic 
condition.  A VA medical opinion was sought and provided for 
the record in May 1997; at that time, the doctor opined that 
the hysterectomy performed in 1983 had no relationship to the 
problems and procedures the Veteran had while on active duty.  
The May 1997 VA medical opinion was issued to the Veteran's 
representative on June 12, 1997 pursuant to 38 C.F.R. § 
20.903, and the representative was advised that he and the 
appellant had 60 days from the date of the letter to provide 
additional evidence or argument.  Additional argument was 
presented by the Veteran's representative in June 1997.

The Board issued a decision on July 3, 1997, determining that 
new and material evidence had not been presented with which 
to reopen the service connection claim for residuals of a 
hysterectomy.  The Board cited the applicable provisions of 
38 C.F.R. § 3.156 (1997) which provided that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1997).  
In the July 1997 decision, the Board specifically explained 
that the evidence received since the June 1983 rating action 
denying the claim was clearly new and was generally not 
cumulative.  The Board also determined that this evidence was 
not material, since when viewed along with the old evidence, 
it did not create a reasonable possibility of changing the 
old decision.

Legal Analysis

A statement from the moving party received in July 2009 
amounts to a second motion alleging CUE in a Board decision 
(a prior motion having been filed in January 2008).  

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion or upon request 
of a moving party at any time after the decision is made.  38 
U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of 
prior Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice codified at 38 
C.F.R. §§ 20.1400-1411 (2009).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable VA file number; and, the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to re-filing.  38 C.F.R. § 20.1404(a).

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2009).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.' It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995). 

The "benefit of the doubt rule" does not apply to Board CUE 
claims.  38 C.F.R. § 20.1411(a).

Turning to the substance of the motion, the moving party 
specifically contends that CUE in a prior Board decision is 
shown by a mis-interpretation of facts specifically relating 
to the matter of whether a hysterectomy was medically 
necessary or elective, resulting in an erroneous decision to 
deny the claim.   

Before addressing the merits of the Veteran's CUE motion, the 
Board must determine whether the motion alleging CUE meets 
the aforementioned specific pleading requirements.  See 38 
C.F.R. §§ 20.1400-1411.  Having considered the matter for a 
second time, the Board must conclude that the Veteran's July 
2009 motion does not comply with the pleading requirements of 
38 C.F.R. § 20.1404.  

Initially, the Board points out that unlike the CUE motion 
originally filed in January 2008, the July 2009 CUE motion 
did not specify the date of the Board decision to which the 
motion relates, as required under 38 C.F.R. § 20.1404(a).  
Logical reasoning indicates that the CUE motion relates to a 
July 1997 Board decision.  Nevertheless, as the motion fails 
to identify the date of the Board decision it relates to as 
required by regulation, it may be dismissed on this basis 
alone pursuant to 38 C.F.R. § 20.1404(a).  

Moreover, again in July 2009, the moving party has presented 
essentially the same allegations of CUE as were inadequate 
(for pleading purposes) in January 2008.  Her contentions 
regarding CUE all involve disagreement with how the facts 
were weighed, specifically relating to evidence addressing 
whether a hysterectomy was or was not medically necessary.  
The law has held that a disagreement over the evaluation of 
facts does not constitute CUE.  38 C.F.R. § 20.1403(d)(3).  
Moreover, this argument does not refer to any error of fact 
or law in a prior Board decision (to include the July 1997 
Board decision).  See Andre v. West, 14 Vet. App. 7, 10 
(2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) [any claim of CUE must be pled with 
specificity].  Further, as a matter of law a medical error, 
even if made, cannot constitute CUE.  See Russell, 3 Vet. 
App. at 314.  Medical personnel are not adjudicators, and as 
such cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 
88, 90 (1992); see also Shockley v. West, 11 Vet. App. 208 
(1998).  Finally, the moving party in no way set forth 
clearly and specifically why the result of any prior Board 
decision would have been manifestly different but for the 
alleged error.  38 C.F.R. §§ 20.1403(c), 20.1404(b).  As 
such, the Veteran's allegations of error as summarized in the 
July 2009 motion are insufficient to satisfy the requirements 
under 38 C.F.R. § 20.1404(b).

Since the moving party has failed to comply with the pleading 
requirements set forth in 38 C.F.R. § 20.1404(a) and (b) 
(2009), the July 2009 CUE motion must be dismissed without 
prejudice.  The Board notes that this disposition is more 
favorable to the moving party than a denial on the merits 
would be, as the moving party is free at any time to resubmit 
a CUE motion with respect to a prior Board decision, since a 
dismissal without prejudice does not preclude such a 
refiling.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995); 
see also Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003) 
(holding that in asserting CUE, where the claimant fails 
simply in the pleading rather than on the merits, the 
appropriate decision is to dismiss the claim without 
prejudice to refilling rather than to deny). 


ORDER

The July 2009 motion for revision of a prior Board decision 
on the grounds of CUE, is dismissed without prejudice to 
refiling.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


